DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart [U.S. Patent No. 8284004 B2] in view of Wernicki [U.S. Patent No. 7508289 B2], Edwards et al. [U.S. Patent No. 8582297] and Liu et al. [U.S. Patent No. 8760018 B2]. 
Regarding claim 1, Tegart discloses a transformer assembly (e.g., 240B, Fig. 3A, 3B, similar to basic diagram 240/240A, Fig. 1 and 2) including a heat dissipating base (e.g., 254A, Fig. 3A with cold plate similar to 252/252A, column 3, lines 1-39, Fig, 1 and 2) formed with a plurality of receptacles (e.g., receiving portions of base 254A) adapted to each receive an end of heat conductive member (e.g., for heat pipes 262A, Fig. 3B, column 4, lines 45-64); 
 one or more winding assemblies (e.g., 260A, Fig. 3A, 3B) having a plurality of heat conductive members (e.g., 262A, 262B), the heat conductive members being elongate with opposed closed ends (e.g., 303, 305, column 5, lines 33-46, Fig. 5 and 6) that define a closed volume having a fluid 311A therein and including portions intermediate the closed ends disposed adjacent to windings 260A of the one or more winding assemblies; 
wherein the portions intermediate the closed ends extend perpendicularly to a direction of the windings of the one or more of the winding assemblies (see Fig. 3A, 3B),
wherein a closed end of respective heat conductive members (e.g., 262A) is received in a respective receptacle (in a manner similar to heat conductive members 262 in Figure 1 received in base 252) of the plurality of receptacles and contacts the heat dissipating base 254A (similar to 252/252A of Figure 1 and 2),
wherein the heat conductive members (e.g., 262A) extend perpendicularly from the heat dissipating base 254A (see Fig. 3B) to thereby conduct operative heat from the one or more winding assemblies to the base for dissipation of heat to thereby conduct operative heat from the one or more winding assemblies to the heat dissipating base for dissipation of the heat therefrom [Col. 5, Lines 8-14, Figures 1, 2, 3A, 3B].
Tegart discloses the instant claimed invention discussed above including heat conductive members 262A can be located in a variety of positions (column 5, lines 27-28) except for explicitly disclosing the receptacles are indentations, wherein
the portions intermediate the closed ends of heat conductive member disposed between adjacent windings and the heat conductive members extend perpendicularly from the base and into the adjacent windings and protrude into and through the windings forming a ptrotrude portion of the heat conductive members over the windings,
wherein the heat dissipating base is formed with one or more second indentations that receive portions of one or more transformer cores for the winding assemblies.
Wernicki discloses portions intermediate the closed ends of heat conductive member (e.g., 210, Fig. 1C) disposed between adjacent windings 130 and the heat conductive members extend perpendicularly from the base 136 and into and through the adjacent windings 130 [Col. 6, Lines 26-39].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have portions intermediate the closed ends of heat conductive member disposed between adjacent windings and the heat conductive members extend perpendicularly from the base and into the adjacent windings as taught by Wernicki to the electromagnetic device of Tegart to provide the transformer assembly with heat dissipation system that draws heat directly from the source and transfer it directly to the heat absorbing base for an efficient cooling. 
Edwards discloses heat dissipating base (e.g., 106, column 2, lines 65-67, Fig. 2) may include indentation for receiving device 102.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have heat dissipating base which includes indentations adapted to receive heat conducting device as taught by Edwards to the heat dissipating base of Tegart to receive closed ends heat conducting member, such as heat pipes, and transformer cores for the winding assemblies to enhance heat transfer and easier maintenance or replacement of the device.
Liu discloses heat conductive members (e.g., 60, column 3, lines 40-42) forming a protruded portion (see Fig. 2B) of the heat conductive members 60 over windings (e.g., 41, column 3, line 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use heat conductive members forming a protruded portion  over windings as taught by Liu to the heat conductive member of Tegart in view of Wernicki and Edward to provide the transformer assembly with an extended heat absorber above the coil to enhanced the cooling process of the winding during operation.
Regarding claim 2, Tegart discloses the heat dissipating base (e.g., 252A, see Fig. 2) is formed with at least one conduit there through for passing a cooling fluid.
Wernicki further discloses that the base (e.g., 136) is formed with at least one conduit (e.g., 138) there through for passing a cooling fluid [Col. 6, Lines 52-57, Fig. 1C].
Regarding claim 12, Wernicki discloses winding assemblies (e.g., 130) comprise insulated wire wound about a bobbin [Col. 6, Lines 23-30].
Regarding claim 13, Werrnicki discloses the winding assemblies (e.g., 130) can be bobbin-less [Col. 6, Lines 23-30].
Regarding claim 30, Wernicki discloses the one or more transformer winding assemblies (e.g., 130) comprise a secondary plurality of heat conductive members (e.g., 210), the second heat conductive members extending perpendicularly from the heat dissipating base 136 and contacting a perimeter of the windings 130 (see Fig. 1C below).

    PNG
    media_image1.png
    1090
    975
    media_image1.png
    Greyscale

Regarding claim 31, Liu discloses the protruded portion of the heat conductive members (e.g., 60) are surrounded by potting material (e.g., 50, see Fig. 3A below).

    PNG
    media_image2.png
    931
    975
    media_image2.png
    Greyscale

Regarding claim 32, Tegart discloses a transformer assembly (e.g., 240B, Fig. 3A, 3B, similar to basic diagram 240/240A, Fig. 1 and 2) including a heat dissipating base (e.g., 254A, Fig. 3A with cold plate similar to 252/252A, column 3, lines 1-39, Fig, 1 and 2) formed with a plurality of receptacles (e.g., receiving portions of base 254A) adapted to each receive an end of heat conductive member (e.g., for heat pipes 262A, Fig. 3B, column 4, lines 45-64); 
 one or more winding assemblies (e.g., 260A, Fig. 3A, 3B) having a plurality of heat conductive members (e.g., 262A, 262B), the heat conductive members being elongate with opposed closed ends (e.g., 303, 305, column 5, lines 33-46, Fig. 5 and 6) that define a closed volume having a fluid 311A therein and including portions intermediate the closed ends disposed adjacent to windings 260A of the one or more winding assemblies; 
wherein the portions intermediate the closed ends extend perpendicularly to a direction of the windings of the one or more of the winding assemblies (see Fig. 3A, 3B),
wherein a closed end of respective heat conductive members (e.g., 262A) is received in a respective receptacle (in a manner similar to heat conductive members 262 in Figure 1 received in base 252) of the plurality of receptacles and contacts the heat dissipating base 254A (similar to 252/252A of Figure 1 and 2),
wherein the heat conductive members (e.g., 262A) extend perpendicularly from the heat dissipating base 254A (see Fig. 3B) to thereby conduct operative heat from the one or more winding assemblies to the base for dissipation of heat to thereby conduct operative heat from the one or more winding assemblies to the heat dissipating base for dissipation of the heat therefrom [Col. 5, Lines 8-14, Figures 1, 2, 3A, 3B].
Tegart discloses the instant claimed invention discussed above including heat conductive members 262A can be located in a variety of positions (column 5, lines 27-28) except for explicitly disclosing the receptacles are indentations, wherein
the portions intermediate the closed ends of heat conductive member disposed between adjacent windings and the heat conductive members extend perpendicularly from the base and into the adjacent windings and protrude into and through the windings forming a ptrotrude portion of the heat conductive members over the windings,
wherein the heat dissipating base is formed with one or more second indentations that receive portions of one or more transformer cores for the winding assemblies,
wherein the one or more transformer winding assemblies comprise a secondary plurality of heat conductive members, the second heat conductive members extending perpendicularly from the heat dissipating base and contacting a perimeter of the windings.
Wernicki discloses portions intermediate the closed ends of heat conductive member (e.g., 210, Fig. 1C) disposed between adjacent windings 130 and the heat conductive members extend perpendicularly from the base 136 and into and through the adjacent windings 130 (Col. 6, Lines 26-39),
wherein the one or more transformer winding assemblies (e.g., 130) comprise a secondary plurality of heat conductive members (e.g., 210), the second heat conductive members extending perpendicularly from the heat dissipating base 136 and contacting a perimeter of the windings 130 (see Fig. 1C above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have portions intermediate the closed ends of heat conductive member disposed between adjacent windings contacting perimeter of the windings and the heat conductive members extend perpendicularly from the base and into the adjacent windings as taught by Wernicki to the electromagnetic device of Tegart to provide the transformer assembly with heat dissipation system that draws heat directly from the source and transfer it directly to the heat absorbing base for an efficient cooling. 
Edwards discloses heat dissipating base (e.g., 106, column 2, lines 65-67, Fig. 2) may include indentation for receiving device 102.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have heat dissipating base which includes indentations adapted to receive heat conducting device as taught by Edwards to the heat dissipating base of Tegart to receive closed ends heat conducting member, such as heat pipes, and transformer cores for the winding assemblies to enhance heat transfer and easier maintenance or replacement of the device.
Liu discloses heat conductive members (e.g., 60, column 3, lines 40-42) forming a protruded portion (see Fig. 2B) of the heat conductive members 60 over windings (e.g., 41, column 3, line 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use heat conductive members forming a protruded portion  over windings as taught by Liu to the heat conductive member of Tegart in view of Wernicki and Edward to provide the transformer assembly with an extended heat absorber above the coil to enhanced the cooling process of the winding during operation.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki, Edwards and Liu as applied to claim 1 above, and further in view of Salomaki [U.S. Pub. No. 2012/0139683 A1].
Regarding claim 5, Tegart in view of Wernicki, Edwards and Liu discloses the instant claimed invention discussed above except for transformer assembly arranged for three-phase operation wherein the one or more transformer winding assemblies comprise three winding assemblies each corresponding to one phase of the three-phase operation.
Salomaki discloses transformer assembly arranged for three-phase operation wherein the one or more transformer winding assemblies comprise three winding assemblies each corresponding to one phase of the three-phase operation [Paragraph 0062-0064]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use three winding assemblies, each corresponding to one phase operation as taught by Salomaki to apply to the inductive device and heat dissipating system of Tegart in view of Wernicki, Edwards and Liu to provide the three-phase transformer with close contact heat absorber for a more efficient cooling of a complex inductive structure.
Regarding claim 7, Tegart in view of Wernicki, Edwards and Liu discloses the instant claimed invention discussed above except for transformer assembly arranged for single-phase operation wherein the one or more transformer winding assemblies comprise a single winding assembly.
Salomaki discloses transformer assembly arranged for single-phase operation wherein the one or more transformer winding assemblies comprise a single winding assembly [Paragraph 0064].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use transformer winding assembly that can be arranged for a single phase operation as taught by Salomaki to the structure of Tegart in view of Wernicki, Edwards and Liu to provide a winding assembly that is adaptable for single-phase and multi-phase operation and has the same making process to minimize manufacturing cost.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki, Edwards and Liu as applied to claim 1 above, and further in view of Kim [U.S. Pat. No.  6808669].
Regarding claim 8, Tegart in view of Wernicki, Edwards and Liu discloses the instant claimed invention discussed above except for at least one of the one or more transformer winding assemblies includes a temperature sensor for monitoring the temperature of the winding assemblies during use.
Kim discloses transformer winding assemblies (e.g., 40) includes a temperature sensor 43 for monitoring the temperature of the winding assemblies during use [Col. 4, Lines 39-45, Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil temperature sensor as taught by Kim to the coil structure of Tegart in view of Wernicki, Edwards and Liu to provide protection for the secondary winding of the transformer.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki (Fig. 1C) , Edwards and Liu as applied to claim 1 above, and further in view of Wernicki (Figure 15A).
Regarding claim 9, Tegart in view of Wernicki (Fig. 1C) and Edwards discloses the instant claimed invention discussed above except for the transformer assembly includes a thermally conductive and electrically insulating compound that seals the winding assemblies and the heat conductive members.
Figure 15A discloses the winding assembly includes a thermally conductive and electrically insulating compound that seals the winding assemblies (e.g., 150, 160) and the heat conductive members (e.g., 250) [Col. 10, Lines 1-8, Fig. 15A].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive and electrically insulating compound as taught by Wernicki (Fig. 15A) to the structure of Tegart in view of Wernicki and Edwards and to provide a secured electrical separation between the windings and the heat conductive members and still provide a good heat transfer between.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki, Edwards and Liu, further in view of Salomaki as applied to claim 5 above, and further in view of Poulsen [U.S. Pat. No.  5202664].
Regarding claim 6, Tegart in view of Wernicki, Edwards and Liu further in view of Salomaki disclose the instant claimed invention discussed above except for the winding assemblies and core portions are laid out along the sides of an equilateral triangle.
Poulsen discloses winding assemblies (e.g., 1-1, 2-2, 3-3) and core portions 9 are laid out along the sides of an equilateral triangle [Abstract, Col. 2, Lines 48-56, Fig. 1-3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use winding and core assembly in configuration as taught by Poulsen to the coil structure of Tegart in view of Wernicki, Edwards and Liu, further in view of Salomaki to provide a winding and core arrangement that has an improved coil-core space factor.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegart in view of Wernicki (Fig. 1C), Edwards and Liu, further in view of Werniacki (Fig. 15A) as applied to claim 9 above, and further in view of Kato [U.S. Pub. No. 2011/0156853A1]. 
Regarding claim 10, Tegart in view of Wernicki (Fig. 1C), Edwards and Liu, further in view of Wernicki (Fig. 15A) discloses the instant claimed invention discussed above except for a mould that rises from the base for containing said compound as it sets during manufacture.
Kato discloses a mould 40 that rises from a base 100 for containing (insulating) compound as it sets during manufacture [Paragraph 0145, 0272, Figure 1-4 and 28].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use mould structure as taught by Kato to the coil assembly of Tegart in view of Wernicki (Fig. 1C), Edwards and Liu, further in view of Wernicki (Fig. 15A) to provide containment and insulation for coil and core assembly.
Regarding claim 11, Kato discloses the base 100 includes formations that support the mould 40 [Paragraph 272, Fig. 28].
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-13 and 30-32 have been considered but are moot in view of the new grounds of rejection.
With regards to the amendment of claim 1, Liu discloses heat conductive members (e.g., 60, column 3, lines 40-42) forming a protruded portion (see Fig. 2B) of the heat conductive members 60 over windings (e.g., 41, column 3, line 19). It would have been obvious to one having ordinary skill in the art to use heat conductive members forming a protruded portion  over windings as taught by Liu to the heat conductive member of Tegart in view of Wernicki and Edward to provide the transformer assembly with an extended heat absorber above the coil to enhanced the cooling process of the winding during operation.
Regarding claim the new claim 30, Wernicki discloses the one or more transformer winding assemblies (e.g., 130) comprise a secondary plurality of heat conductive members (e.g., 210), the second heat conductive members extending perpendicularly from the heat dissipating base 136 and contacting a perimeter of the windings 130 (see Fig. 1C above).
The Applicant further argues that prior art Edwards teaches that device 102 is a heat generating component and not a heat conductive member as claimed in the application. The Applicant added that Edwards may receive a heat generating device but not a heat conductive member. The Examiner agrees that Edwards discloses a heat generating device 102 is in contact in the indentation of the base 106. However, the Examiner disagrees that the indentation in the base 106 cannot receive a heat conductive member. The base 106 is a cooling plate to absorb heat and keep the device work properly. The base 106 will absorb heat regardless if the heat source is from a heat generator or a heat conductive member like a heat pipe. Edwards is not used in the combination for the heat generating device. Edwards is used in the rejection for having a heat absorbing base to alleviate the deficiencies of Tegart and Wernicki.  
 Therefore, it would have been obvious to one having ordinary skill in the art to have heat dissipating base which includes indentations adapted to receive heat conducting device as taught by Edwards to the heat dissipating base of Tegart and Wernicki to receive heat conducting member, such as heat pipes, to enhance heat transfer and easier maintenance or replacement of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/            Examiner, Art Unit 2837    


/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837